Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
Status of Claims
This action is in reply to the RCE filed 10/11/2021.
Claims 1-2, 4-8, and 10-13 are currently pending and have been examined.
Claims 1-2, 4-8, and 10-13 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Regarding the arguments regarding103 rejections are not persuasive. The applicant has previously argued the mapping of Schuller. Although the examiner maintains that Schuller does teach the limitations as previously mapped, the examiner has instead applied “Tatsunori” (JPH1062552) to more explicitly teach the limitations as previously mapped to Schuller as well as the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Tatsunori (JPH 1062552A) and Honda (JP 2004212331A) and Wang (U.S. Pub. No. 2018/0194344).
Regarding Claim 1:
Kawabata teaches:
A smart parking system for a vehicle (fig. 1, parking assist ecu 70) comprising:
a camera for providing an image of an object (fig. 1, front camera 10);
an ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049]) for [monitoring a noise level] and sensing a distance from the vehicle to the object (in order to detect an obstacle that may exist in an area extending in front and to the sides of the vehicle [0049]; examiner notes that radar and ultrasound would inherently detect distance as part of obstacle detection);
a control unit configured to detect the obstacle (an obstacle detecting unit configured to detect an obstacle around the vehicle [0010]) from outputs of the camera (or a stereo camera [0049]) and the ultrasonic sensor (it is determined whether an obstacle is detected by the radar unit 16 [0066]; The radar unit 16 may also include...  a ultrasonic radar [0049]), and determine a characteristic of the obstacle (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.);
and a track following unit (fig. 1, steering control ecu 60) configured to drive the vehicle to follow a track (the parking assist ECU 70 generates an initial path on the assumption of no obstacle (S100) [0066]… If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170) [0069]… When the modified path is realizable, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can move to the initial position I# along the modified path (S150) while avoiding the obstacle (see FIG. 6) [0072]) generated by the control unit (fig. 1, parking assist ecu 70),
and the control unit (an obstacle detecting unit [0010]) is configured to generate a relatively straight parking track to a final destination when the determined characteristic indicates that the obstacle can be ignored (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for generating a straight line should the parking space be head on. Examiner also notes that changes in the shape of the path would have been obvious to one having ordinary skill in the art In re Dailey,357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 (IV)(B)), or to generate a primary parking track by setting a primary destination to around the obstacle when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#), and to generate a secondary parking track to the final destination when a vehicle reaches the primary destination along the primary parking track (fig. 6a, path from I# to P.).
Tatsunori also teaches:
a camera for providing an image of an object (“The distance measuring device 4 is configured as shown in FIG. As a sensor for measuring the distance, a CCD camera 11” [page 3]);
an ultrasonic sensor for monitoring a noise level (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the and sensing a distance from the vehicle to the object (“To achieve a highly reliable measurement of the distance to an environmental object” [abstract]);
Kawabata does not teach, however Tatsunori teaches:
an illumination sensor (“an illuminance sensor 2” [page 3]) for sensing a brightness level around the vehicle (“a disturbance sensor 5 for measuring disturbance is an illuminance sensor 2 for measuring the brightness of the environment.” [page 3]);
apply weights to the outputs of the camera and the ultrasonic sensor (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” ]page 4]) when the obstacle is detected (“to achieve a highly reliable measurement of the distance to an environmental object” [abstract])
wherein when applying weights (“a weight is applied to output values of the distance measuring sensors according to reliability while a weight is applied to an output of the distance sensor according to a measured value of the turbulence sensor.” [abstract]), the control unit (fig. 4, arithmetic unit 33) is configured to apply weights according to [the distance from the vehicle to the object] and the sensed brightness level around the vehicle (“Α[lpha] is a disturbance parameter related to the intensity of sunlight by the illuminance sensor 21” [page 4]), wherein the weights of the outputs of the camera and the ultrasonic sensor have an inverse relation (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor. ). The calculation unit 32 obtains the weight K .sub.k (K .sub.1 , K .sub.2 , K .sub.3 ) related to the disturbance of each sensor according to the output of the disturbance sensor, that is, the disturbance parameter” [page 4]; examiner notes that applying weights between two values inherently results in an inverse relationship since the total amount must add up to 1 when normalized.);
when the noise level monitored by the ultrasonic sensor (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” [top of page 4]) is equal to or greater than a preset value (preset value of 0 since any value of nonzero will begin to reduce the weight as the noise value and weight are inversely proportional.), the weight of the output of the ultrasonic sensor is reduced (see at least fig. 4; “The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” [top of page 4]; examiner notes that as the variation (noise) increases the weight decreases as they are inversely proportional.).
and the control unit calculates the distance to the object (“The arithmetic unit 33 calculates a measured value L of each type of sensor.” [top of page 4]) by applying the weights having the inverse relation (“the final distance output L is calculated by the following equation. L = (K .sub.1 W .sub.1 L .sub.1 + K .sub.2 W .sub.2 L .sub.2 + K .sub.3.sub.W 3 L 3) / (K 1 W 1 + K 2 W 2 + K 3 W 3)” [top of page 4]) to a distance estimated through the camera (“the distance measurement value L 1 of the CCD camera 11” [bottom page 3) and a distance estimated through the ultrasonic sensor (“the distance measurement value L 2 of the ultrasonic distance sensor 12” [bottom page 3]), respectively.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata to include the teachings as taught by Tatsunori “to achieve a highly reliable measurement of the distance to an environmental object which resists environmental changes under an environment on which a turbulence works intensely, for example, outdoors.” [Tatsunori, abstract].
Kawabata in view of Tatsunori does not explicitly teach, however Honda teaches:
an ultrasonic sensor (“such as a sonar” [0040]) for monitoring a noise level ((“when the background noise of the marine observation acoustic device (such as a sonar)” [0040])
when the noise level monitored by the ultrasonic sensor is equal to or greater than a preset value (“when the background noise of the marine observation acoustic device (such as a sonar) exceeds a predetermined threshold, a noise generating device that greatly contributes to the background noise is specified.” [0040]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view Tatsunori to include the teachings as taught by Honda because “to provide an acoustic noise monitoring system… for specifying a 
Kawabata in view of Tatsunori and Honda does not explicitly teach, however Wang teaches:
according to the distance from the vehicle to the object (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.) and the sensed brightness level around the vehicle (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; examiner notes that since a camera is light dependent and an ultrasonic sensor does not depend on light, it would be obvious to reduce the weight of the camera as shown above in light of Wang.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Tatsunori and Honda to include the teachings as taught by Wang “In some cases, the sensors used for one navigation operation (e.g., highway driving) may be poorly matched to another navigation operation” [Wang, 0003].
Regarding claim 4:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 1, upon which this claim is dependent.
Tatsunori further teaches:
when applying weights, the control unit is configured to set the weight of the output (“the final distance output L is calculated by the following equation. L = (K  
Wang further teaches:
of the ultrasonic sensor to a high value when the obstacle is detected at a short distance (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.), and to set the weight of the output of the camera to a high value when the obstacle is detected at a long distance (as noted above, since these two values are inversely related, as the weight of the ultrasonic sensor is reduced as the distance increases, this inherently results the camera having its weighting value increased as the distance increases).
Regarding Claim 5:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 1, upon which this claim is dependent.
Tatsunori further teaches:
when applying weights, the control unit is configured to set the weight of the output (“the final distance output L is calculated by the following equation. L = (K .sub.1 W .sub.1 L .sub.1 + K .sub.2 W .sub.2 L .sub.2 + K .sub.3.sub.W 3 L 3) / (K 1 W 1 + K 2 W 2 + K 3 W 3)” [top of page 4])
Wang further teaches:
of the camera to a high value when the sensed brightness level around the vehicle is high (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. [0022]; and to set the weight of the output of the ultrasonic sensor to a high value when the sensed brightness level around the vehicle is low (The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; as noted above, since these two values are inversely related, as the weight of the camera is reduced as the brightness decreases, this inherently results the ultrasonic sensor having its weighting value increased as the brightness decreases).
Regarding Claim 6:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 1, upon which this claim is dependent.
Kawabata further teaches:
a warning unit (fig. 1, voice input/output unit 25) configured to receive an output from the control unit (fig. 1, ecu 70 is connected to output unit 25),
wherein the control unit (fig. 1, parking assist ecu 70) is configured to operate the warning unit to warn that parking is impossible (the driver is notified of termination of the parking assist control via the voice input/output unit 25, for example (S160) [0073]), when the determined characteristic indicates that the obstacle cannot be ignored (When the modified path is unrealizable, guidance to the initial position I# is not possible. [0073]).
Regarding Claim 7:
Kawabata 
A method of generating a parking track for a smart parking system of a vehicle (fig. 5, S100-S170), the method comprising the steps of: 
detecting, by a control unit (fig. 1, parking assist ecu 70), an obstacle through an image provided by a camera (fig. 1, front camera 10) and a distance from the vehicle to the object (in order to detect an obstacle that may exist in an area extending in front and to the sides of the vehicle [0049]; examiner notes that radar and ultrasound would inherently detect distance as part of obstacle detection) provided by an ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049]);
and determining a characteristic of the obstacle, when the obstacle is detected (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.);
generating, by the control unit (fig. 1, parking assist ecu 70) , a relatively straight parking track to a final destination when the determined characteristic indicates that the obstacle can be ignored (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for generating a straight line should the parking space be head on. Examiner also notes that changes in the shape of the path would have been obvious to one having ordinary , or generating a primary parking track by setting a primary destination around the obstacle, when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#);
and generating, by the control unit (fig. 1, parking assist ecu 70), a secondary parking track to the final destination when the vehicle reaches the primary destination along the primary parking track (fig. 6a, path from I# to P.);
driving the vehicle (the parking assist ECU 70 generates an initial path on the assumption of no obstacle (S100) [0066]… If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170) [0069]… When the modified path is realizable, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can move to the initial position I# along the modified path (S150) while avoiding the obstacle (see FIG. 6) [0072]), by a track following unit (fig. 1, steering control ecu 60),  according to the relatively straight parking track (fig. 5, s120 no path to s170; If it is determined that the vehicle will not hit the obstacle, the parking assist ECU 70 outputs a target steering angle in accordance with an existing point of the vehicle onto the multiplex communication line 80 so that the vehicle can travel to the initial position I along the initial path (S170). [0069]; examiner notes that the art would be capable for , the primary parking track (fig. 5, s120 yes, s130, s140 yes, s150; fig. 6a modified path depicted by solid line with primary destination I#), or the secondary parking track (fig. 6a, path from I# to P.),
Kawabata does not teach, however Tatsunori teaches:
sensing, by an illumination sensor (“an illuminance sensor 2” [page 3]), a brightness level around the obstacle (“a disturbance sensor 5 for measuring disturbance is an illuminance sensor 2 for measuring the brightness of the environment.” [page 3]);
applying, by the control unit, weights to outputs of the camera and the ultrasonic sensor (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” [page 4])  ,
wherein in the step of applying weights (“a weight is applied to output values of the distance measuring sensors according to reliability while a weight is applied to an output of the distance sensor according to a measured value of the turbulence sensor.” [abstract]), the control unit (fig. 4, arithmetic unit 33) applies weights according to  [the distance from the vehicle to the object] and the sensed brightness level (“Α[lpha] is a disturbance parameter related to the intensity of sunlight by the illuminance sensor 21” [page 4]), wherein the weights given to the output of the camera and the ultrasonic sensor have an inverse relation (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor. ). The calculation unit 32 obtains the weight K .sub.k (K .sub.1 , K .sub.2 , K .sub.3 ) related to the disturbance of each sensor according to the output of the disturbance sensor, that is, the disturbance parameter” [page 4]; examiner notes that applying weights between two values inherently results in an inverse relationship since the total amount must add up to 1 when normalized.).
when the noise level monitored by the ultrasonic sensor (“The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” [top of page 4]) is equal to or greater than a preset value (preset value of 0 since any value of nonzero will begin to reduce the weight as the noise value and weight are inversely proportional.), the weight of the output of the ultrasonic sensor is reduced (see at least fig. 4; “The calculation unit 31 calculates the reciprocal of the variation σ .sub.k (σ .sub.1 , σ .sub.2 , σ .sub.3 ) of the measured values of the sensors, and weights W .sub.k (W .sub.1 , W .sub.2 , W .sub.3 ) relating to the reliability of each sensor.” [top of page 4]; examiner notes that as the variation (noise) increases the weight decreases as they are inversely proportional.).
and the control unit calculates the distance to the object (“The arithmetic unit 33 calculates a measured value L of each type of sensor.” [top of page 4]) by applying the weights having the inverse relation (“the final distance output L is calculated by the following equation. L = (K .sub.1 W .sub.1 L .sub.1 + K .sub.2 W .sub.2 L .sub.2 + K .sub.3.sub.W 3 L 3) / (K 1 W 1 + K 2 W 2 + K 3 W 3)” [top of page 4]) to a distance estimated through the camera (“the distance measurement value L 1 of the CCD camera 11” [bottom page 3) and a distance estimated through the ultrasonic sensor (“the distance measurement value L 2 of the ultrasonic distance sensor 12” [bottom page 3]), respectively.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata to include the teachings as taught by Tatsunori “to achieve a highly reliable measurement of the distance to an environmental object which resists environmental changes under an environment on which a turbulence works intensely, for example, outdoors.” [Tatsunori, abstract].
Kawabata in view of Tatsunori does not explicitly teach, however Honda teaches:
monitoring a noise level ((“when the background noise of the marine observation acoustic device (such as a sonar)” [0040]) by the ultrasonic sensor (“such as a sonar” [0040])
when the noise level monitored by the ultrasonic sensor is equal to or greater than a preset value (“when the background noise of the marine observation acoustic device (such as a sonar) exceeds a predetermined threshold, a noise generating device that greatly contributes to the background noise is specified.” [0040]),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view Tatsunori to include the teachings as taught by Honda because “to provide an acoustic noise monitoring system… for specifying a 
Kawabata in view of Tatsunori and Honda does not explicitly teach, however Wang teaches:
according to a the distance from the vehicle to the object (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.) and the sensed brightness level (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; examiner notes that since a camera is light dependent and an ultrasonic sensor does not depend on light, it would be obvious to reduce the weight of the camera as shown above in light of Wang.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Tatsunori and Honda to include the teachings as taught by Wang “In some cases, the sensors used for one navigation operation (e.g., highway driving) may be poorly matched to another navigation operation” [Wang, 0003].
Regarding Claim 10:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 7, upon which this claim is dependent.
Tatsunori further teaches:
in the step of applying weights, the control unit sets the weight given to the output (“the final distance output L is calculated by the following equation. L = (K  
Wang further teaches:
of the ultrasonic sensor to a high value when the obstacle is detected at a short distance (within the sensing range of the ultrasonic sensor [0017]; examiner notes that ultrasound sensors have limited range so therefore it would be obvious to reduce the weight of the ultrasound sensor as shown above in light of Wang.), and to set the weight of the output of the camera to a high value when the obstacle is detected at a long distance (as noted above, since these two values are inversely related, as the weight of the ultrasonic sensor is reduced as the distance increases, this inherently results the camera having its weighting value increased as the distance increases).
Regarding Claim 11:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 7, upon which this claim is dependent.
Tatsunori further teaches:
in the step of applying weights, the control unit sets the weight given to the output (“the final distance output L is calculated by the following equation. L = (K .sub.1 W .sub.1 L .sub.1 + K .sub.2 W .sub.2 L .sub.2 + K .sub.3.sub.W 3 L 3) / (K 1 W 1 + K 2 W 2 + K 3 W 3)” [top of page 4]) 
Wang further teaches:
of the camera to a high value when the sensed brightness level is high (a camera based solution may have difficulty detecting obstacles in low illumination scenarios, rain, fog, and other poor visibility conditions. [0022]; examiner notes that since a , and to set the weight of the output of the ultrasonic sensor to a high value when the sensed brightness level is low (The ultrasonic sensors (which are described above for use in collision avoidance) can operate more reliably than cameras in poor visibility conditions [0022]; as noted above, since these two values are inversely related, as the weight of the camera is reduced as the brightness decreases, this inherently results the ultrasonic sensor having its weighting value increased as the brightness decreases).
Regarding Claim 13:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata further teaches:
the step of generating of the secondary parking track (fig. 6a, path from I# to P) comprises:
detecting, by the control unit (fig. 1, parking assist ecu 70), the obstacle and determining the characteristic of the obstacle (fig. 5, s120; the obstacle detected by the obstacle detecting unit is located on an opposite side to the target parking position with respect to a direction of travel of the vehicle [0012]; examiner notes that determining the position of the obstacle qualifies as a characteristic.;), when the obstacle is present (examiner notes that obstacle must inherently be present in order to detect it.);
and generating, by the control unit (), the secondary parking track to the final destination (fig. 6a, path from I# to P) when the determined characteristic indicates that the obstacle can be ignored (fig. 5, step S150), or warning a user that parking is impossible (Thus, the driver is notified of termination of the parking assist control via the voice input/output unit 25, for example (S160) [0073]), when the determined characteristic indicates that the obstacle cannot be ignored (fig. 5, step S160; When the modified path is unrealizable, guidance to the initial position I# is not possible. [0073]).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Tatsunori (JPH 1062552A) and Honda (JP 2004212331A) and Wang (U.S. Pub. No. 2018/0194344) in further view of Larson (U.S. Pub. No. 2016/0282936).
Regarding Claim 2:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 1, upon which this claim is dependent.
Kawabata further teaches:
the control unit (fig. 1, parking assist ecu 70), ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... a ultrasonic radar [0049])
Kawabata in view of Tatsunori, Honda, and Wang does not teach, however Larson teaches:
monitors noise of the [ultrasonic sensor] when applying weights (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]; examiner notes that “spurious measurements” equates to recognizing noise in the system), and is configured to decrease the weight of the output (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]) of the [ultrasonic sensor] when the noise of the ultrasonic sensor is equal to or more than a preset value (In cases where detected velocities are significantly higher than prior or subsequent snapshot results, the results from a given snapshot can be ascribed a reduced or even zero weighting [0040]; examiner notes that a value being “significantly higher than prior or subsequent results” is equivalent to noise being greater than a preset value; see also MPEP 2144.05(II)(A) routine optimization).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Tatsunori, Honda, and Wang to include the teachings as taught by Larson to “provide a method for detecting and correcting drift associated with operation of a hybrid tracking system.” [0005]
Regarding Claim 8:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata further teaches:
by the control unit (fig. 1, parking assist ecu 70), the ultrasonic sensor (fig. 1, radar unit 16; The radar unit 16 may also include... an ultrasonic radar [0049])
Kawabata in view of Tatsunori, Honda, and Wang does not teach, however Larson teaches:
the step of applying weights (based on the calculated average or weighted average [0039]) comprises:
monitoring, [by the control unit], noise (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]; examiner notes that “spurious measurements” equates to recognizing noise in the system) of [the ultrasonic sensor];
and  decreasing, by [the control unit], the weight of the output (truthing measurements recognized to be spurious may be ascribed a zero weighting factor [0039]) of [the ultrasonic sensor] when the noise of [the ultrasonic sensor] is equal to or more than a preset value (In cases where detected velocities are significantly higher than prior or subsequent snapshot results, the results from a given snapshot can be ascribed a reduced or even zero weighting [0040]; examiner notes that a value being “significantly higher than prior or subsequent results” is equivalent to noise being greater than a preset value; see also MPEP 2144.05(II)(A) routine optimization).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Tatsunori, Honda, and Wang to include the teachings as taught by Larson to “provide a method for detecting and correcting drift associated with operation of a hybrid tracking system.” [0005]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (U.S. Pub. No. 2010/0114434) in view of Tatsunori (JPH 1062552A) and Honda (JP 2004212331A) and Wang (U.S. Pub. No. 2018/0194344) in further view of Piekniewski (U.S. Pub. No. 2016/0086050).
Regarding claim 12:
Kawabata in view of Tatsunori, Honda, and Wang discloses all the limitations of claim 7, upon which this claim is dependent.
Kawabata in view of Tatsunori, Honda, and Wang does not teach, however Piekniewski teaches:
the step of determining a characteristic of the obstacle (analyzed to determine object position, shape, and/or color [ab]) comprises:
determining, by the control unit, a size of the obstacle (bounding box dimensions may be used by the tracking process to determine object size [0156]);
and determining, by the control unit, whether the obstacle is moving (a moving object (e.g., ball 174), and/or other objects) may be present in the camera field of view. The motion of the objects may result in a displacement of pixels representing the objects within successive frames [0068]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kawabata in view of Tatsunori, Honda, and Wang to include the teachings as taught by Piekniewski “to determine object position, shape, and/or color. Multiple saliency maps may be additively or multiplicative combined in order to improve detection performance” [Pieniewski, abstract].
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665